Citation Nr: 0919965	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  04-22 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to an increased evaluations for bilateral sub-
talar, talo-navicular and calcaneo-cuboid joint 
osteoarthritis, associated with flexible flat feet and small 
heel spur of each foot with a history of sub-talar coalition, 
assigned a single 20 percent rating prior to October 24, 
2008, and separate ratings of 20 percent for the right foot 
and ankle and 10 percent for the left foot and ankle from 
October 24, 2008.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to June 
1989.  He also had a period of active duty for training from 
February to April 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C., and a May 2004 rating decision of the RO in Pittsburgh, 
Pennsylvania.

On his May 2004 substantive appeal form, the Veteran 
requested to be scheduled for a Travel Board hearing; 
however, he was thereafter informed that Travel Board 
hearings are not available in the country where he then 
resided.  He was informed of his options for a Board hearing.  
In July 2004, he withdrew his request for a Board hearing.

When this case was before the Board May 2006 decision, some 
of the issues on appeal were decided and the issue of 
entitlement to an increased rating for bilateral sub-talar 
coalition with spurring and osteoarthritis was remanded to 
the Appeals Management Center (AMC).  In February 2009, the 
AMC assigned separate ratings for each foot/ankle and 
recharacterized the disabilities effective from October 24, 
2008, as reflected on the title page of this decision.  This 
action did not satisfy the Veteran's appeal.


FINDINGS OF FACT

1.  Throughout the period of these claims, the Veteran's 
service-connected impairment of each foot has been severe.

2.  Through the period of these claims, the Veteran's 
service-connected impairment of each ankle has been 
manifested by marked limitation of motion; neither ankle has 
been ankylosed.




CONCLUSION OF LAW

Throughout the period of these claims, the bilateral sub-
talar, talo-navicular and calcaneo-cuboid joint 
osteoarthritis, associated with flexible flat feet and small 
heel spur of each foot with a history of sub-talar coalition, 
warrants a 30 percent rating, but not higher, for impairment 
of each foot, and a 20 percent rating, but not higher, for 
impairment of each ankle.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.14, 4.20, 4.71a, Diagnostic Codes 5003, 
5010, 5270, 5271, 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks increased ratings for his bilateral 
foot/ankle disabilities.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In the case at hand, the record reflects that the originating 
agency provided the Veteran with VCAA notice, by letter 
mailed in May 2006.  This letter informed the Veteran that he 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the bilateral disability and the effect that worsening has on 
his employment and daily life.  It provided appropriate 
notice with respect to the effective-date element of the 
claims.  It also included information on how VA determines 
the disability rating by use of the rating schedule, and 
provided examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to 
obtain), to include treatment records, Social Security 
determinations, statements from employers concerning the 
impact of the disabilities on the Veteran's employment, and 
statements from persons concerning their observations of how 
the disabilities have affected the Veteran.  It also informed 
the Veteran of the assistance that VA would provide to obtain 
evidence on his behalf.

This is not a case in which a noticeable worsening or 
increase in severity of the disabilities would not establish 
the Veteran's entitlement to increased ratings.  In any 
event, the Veteran was provided the specific criteria for 
rating the disabilities in the Statement of the Case and the 
April 2005 Supplemental Statement of the Case (SSOC).

Although complete VCAA notice was not accomplished until 
after the initial adjudication of the claims, the Board finds 
that there is no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
receipt of all pertinent evidence, the originating agency 
readjudicated the Veteran's claims in February 2009.  There 
is no reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  The Veteran 
has not identified any outstanding evidence, to include 
medical records, that could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claims.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A 10 percent rating is warranted for moderate limitation of 
motion of an ankle and a 20 percent rating is warranted for 
marked limitation of motion of an ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

A 20 percent rating is assigned for ankylosis of the ankle in 
plantar flexion less than 30 degrees.  A 30 percent rating is 
warranted for ankylosis of the ankle in plantar flexion 
between 30 and 40 degrees, or in dorsiflexion between 0 and 
10 degrees.  A 40 percent rating is assigned for ankylosis of 
the ankle in plantar flexion at more than 40 degrees or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion, or eversion deformity.  38 C.F.R. § 
4.71a, Diagnostic Code 5270.

Normal range of motion in the ankle is 0 to 20 degrees of 
dorsiflexion and from 0 to 40 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

Foot injuries may be evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, which provides that a 10 percent 
evaluation is warranted if the disability is moderate, a 20 
percent evaluation is warranted if the disability is 
moderately severe and a 30 percent evaluation is warranted if 
the disability is severe.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2007); 38 C.F.R. § 4.3 (2008).

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the Veteran's service-connected right and left ankle 
disabilities.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to these disabilities.  In this regard the Board 
notes that where entitlement to compensation has already been 
established and an increase in the disability is at issue, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran was separated from service for tarsal coalition 
via Army Medical Board proceedings in 1989.  He was granted 
service connection for right and left subtalar coalition in a 
February 1991 rating decision.  A noncompensable disability 
rating was assigned for each foot.  A 20 percent rating was 
awarded for bilateral subtalar coalition with spurring and 
arthritis, under DC's 5003-5010, in May 1996.  

The current claim for an increased rating was filed in June 
2000.  The Veteran contends he has increased symptomatology 
since that time.  Evidence associated with the claim includes 
Wuerzburg Meddac reports dated from June 2000 to January 2001 
which reflect he complained of increased symptoms of shocking 
type pain in the feet in May 2000.  By way of history, the 
Board notes that a January 2000 X-ray study of the feet in 
three planes was negative.  A CT scan in June 2000 reflected 
advanced degenerative joint disease of the subtalar joint 
with stable osseus tarsal coalition, Grade IV.  The diagnosis 
was bilateral subtalar arthrosis.  It was recommended that 
the scan be repeated in a year and that the coalition not be 
resected.  

The Veteran was afforded a VA-ordered examination in March 
2004.  At that time, the Veteran complained of cramps in the 
feet and soles which had progressively worsened since 1996.  
He reported that at times he needed to use a walking stick.  
The examiner referenced a report of a 2002 examination at the 
Uniclinic in Wuerzburg in which the assessment was 
osteoarthritis of the medial subtalar joints on both sides, 
with no evidence of coalition or fracture.  On examination, 
the feet were physiologically inverted.  There was pain in 
the foot during inward and outward movement, along with 
diffused pressure pain at the subtalar joint on both sides.  
There were no indications of any ligamental insufficiency.  
Range of motion was noted to be 10 degrees dorsiflexion and 
40 degrees plantar flexion bilaterally, with 15 degree in 
ward and 25 degrees outward movement bilaterally.  X-rays of 
the upper and lower ankle joints in two planes revealed 
physiological positioning of the axis of the ankle joints and 
intense subchondral sclerosis of the talocalcaneal joint 
surface, without indication of fracture.  

VA treatment records include a CT study of the feet in 
September 2004 with findings suspicious for bilateral 
talocalcaneal fibrocartilagenous coalition.  

The Veteran was afforded a VA-directed examination in October 
2008.  The examiner reviewed the claims file and noted the 
Veteran's current complaints of daily bilateral foot pain of 
8-9 out of 10 intensity as well as constant bilateral heel 
pain of 3-4 out of 10 in intensity.  The Veteran stated he 
could walk up to 1.2 miles or about 15 minutes before pain 
and stiffness caused him to stop.  He reported fatigability 
as well as stiffness in the feet with waking up and with 
walking more than 15 minutes.  He noted swelling a couple of 
times last year, requiring him to walk with a cane.  He could 
stand for 10 to 15 minutes maximum.  He had ankle pain at 
rest.  He reported he wore shock absorbing tennis shoes or 
soft dress shoes.  Flare-ups occurred when his feet were over 
burdened.  During flare-ups, the heels and the plantar 1st 
metatarsal phalangeal joints of his feet hurt.  Spasm like 
pain of the ankles can last five to 10 minutes up to a couple 
of hours.  Pain was precipitated by weight bearing and 
alleviated by rest.  

The Veteran reported he was working full-time as a postal 
supervisor at a local APO.  His hours increased in the months 
leading up to the Christmas holiday season, at which time he 
works six days per week.

On examination, both feet manifested flexible flat foot in 
which pedal arches flatten under weight bearing but rebuild 
when laying down.  Dorsiflexion was painful on the right and 
the left foot had pain with spreading metatarsals 3 through 
5.  There was no edema or instability, but there was weakness 
in the ankles subjectively as well as tenderness in the 
ankles.  Range of motion was reported as passive and active.  
Passive range of motion was dorsiflexion to 16 degrees right 
ankle, 18 degrees left ankle, plantar flexion to 30 degrees 
right and 36 degrees left.  Varus angulation was to 22 
degrees right and 16 degrees left, and valgus angulation was 
0 degrees right and 7 degrees left.  Active range of motion 
was dorsiflexion to 4 degrees right ankle, 18 degrees left 
ankle, plantar flexion to 30 degrees right and 30 degrees 
left.  Varus angulation was to 5 degrees right and 16 degrees 
left, and valgus angulation was 0 degrees right and 7 degrees 
left.  The right ankle was noted to exhibit pain at 16 
degrees on passive motion, the left ankle had no pain on 
range of motion.  After three repetitions, dorsiflexion was 
to 26 degrees right ankle, 10 degrees left ankle, plantar 
flexion was 25 degrees right ankle and 22 degrees left ankle, 
varus angulation was 26 degrees right and 12 degrees left, 
and valgus angulation was 0 degrees right and 8 degrees left.  
Gait was described as symmetrical.  There were no 
callosities, breakdowns or abnormal weight bearing.  The skin 
was unremarkable.  

An MRI conducted in association with the examination 
disclosed severe arthritic changes of the right subtarsal 
joint with joint space narrowing, subchondral sclerosis and 
distinct subchondral cysts and osteophytes at the 
sustentaculum tail; moderately severe talo-navicular and 
calcaneo-cuboid joint arthritis with subchondral sclerosis 
and marginal osteophyte attachments; small heel spurs and no 
edema; all tarsal and metatarsal bones were as single joints 
determinable, no bony synostosis.  The impression was severe 
osteoarthritis in the subtarsal joint with signs of 
inflammatory activity, moderately severe arthritis of the 
talo-navicular and calcaneo-cuboid joints, no evidence of 
tarsal coalition and small heel spurs with no plantar 
fasciitis.  

Following the examination and the MRI, the examiner stated 
that the previously diagnosed bilateral subtalar coalition 
with spurring and osteoarthritis has been corrected and 
subtalar coalition is not present.  Rather, the MRI revealed 
that the Veteran has bilateral severe arthritic-
osteosclerotic changes but still no bony connected subtalar 
coalition is present.  The arthritis changes are severe 
bilaterally.  

The examiner indicated that the chronic, severe 
osteoarthritis of the subtalar, talo-navicular and calcaneo-
cuboid joints of both feet and the associated bilateral 
flexible flat foot and small heel spur of each foot are 
manifested by constant, daily, severe foot and ankle pain on 
use and foot stiffness, which limit the Veteran's ability to 
stand to 10-15 minutes and his ability to walk to a maximum 
of 1.2 miles per day.  He added that the right foot 
disability flared once or twice a year and that the Veteran 
required the use of a cane during the flare ups.  The 
examiner recommended that due to his bilateral foot 
condition, the Veteran should be replaced in a job where he 
can sit predominantly.  

Analysis

At the outset, the Board notes that the report of the VA fee-
basis examination in March 2004 is not adequate for rating 
purposes because it did not address all pertinent disability 
factors.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The report of the VA fee-basis examination in October 2008 
provides all information required for rating purposes.  It 
shows that the Veteran has severe pain of the feet and ankles 
on use.  In addition, due to the service-connected 
disabilities, the Veteran is unable to stand for more than 10 
to 15 minutes at a time and unable to walk more than 1.2 
miles a day.  With consideration of all pertinent disability 
factors, the Board finds that the Veteran is entitled to a 30 
percent rating for each foot by analogy to a severe foot 
injury under Diagnostic Code 5284.  In addition, he is 
entitled to a separate rating of 20 percent for each ankle on 
the basis of marked limitation of motion.  Since this level 
of impairment was found on the first adequate VA examination 
performed in response to the Veteran's claims, the Board 
concludes that the foregoing ratings are warranted throughout 
the period of these claims. 

The Board notes that 30 percent is the maximum rating 
authorized under Diagnostic Code 5284 without loss of use of 
the foot.  The Veteran clearly retains some use of both feet.  
In addition, 20 percent is the maximum rating authorized 
under Diagnostic Code 5271.  The Board has considered whether 
there is any other schedular basis for granting a higher 
rating but has found none.  In particular, the Board notes 
that the evidence shows that the Veteran retains some useful 
motion of both ankles.  Therefore, a higher rating on the 
basis of ankylosis is not warranted under Diagnostic Code 
5270.  In addition, the other potentially applicable 
diagnostic codes do not authorize a rating in excess of 30 
percent for a unilateral foot disability or a rating in 
excess of 50 percent for a bilateral foot disability.  The 30 
percent rating for the right foot impairment and the 30 
percent rating for left foot impairment combine to 51 
percent.  See 38 C.F.R. § 4.25 (2008).  Therefore, it would 
not be to the Veteran's advantage to rate the disabilities of 
his feet under the other potentially applicable Diagnostic 
Codes.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has any of 
the disabilities warranted a higher rating than the ratings 
discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disabilities at issue 
are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for the 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extra-schedular consideration is required.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for these disabilities 
and that the manifestations of the disabilities are not in 
excess of those contemplated by the schedular criteria.  He 
denied hospitalizations during his 2008 examination.  He 
continues to work a full-time schedule, although the record 
shows that employment requiring less standing and walking has 
been recommended.  In sum, there is no indication that the 
average industrial impairment from the disabilities would be 
in excess of that contemplated by the ratings granted herein.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


ORDER

The Board having determined that throughout the period of 
these claims, the Veteran's bilateral foot and ankle 
disabilities warrant a 30 percent rating for impairment of 
the right foot, a 30 percent rating for impairment of the 
left foot, a 20 percent rating for impairment of the right 
ankle, and a 20 percent rating for impairment of the left 
ankle, the benefits sought on appeal are granted to this 
extent and subject to the criteria applicable to the payment 
of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


